     Case 3:19-cv-00751-GPC-KSC Document 105 Filed 12/08/20 PageID.1075 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     AARON RAISER,                                   Case No.: 19cv751-GPC(KSC)
12                                Plaintiff,
                                                       ORDER TAKING PLAINTIFF’S
13     v.                                              PENDING EX PARTE MOTIONS
                                                       UNDER SUBMISSION [Doc. Nos. 89,
14     SAN DIEGO COUNTY, et al,
                                                       91, 92, 94, 99, 100, 101];
15                               Defendants.
                                                       ORDER RE ANY FUTURE
16
                                                       DISCOVERY MATTERS
17
18          Plaintiff currently has seven (7) pending discovery-related ex parte motions

19    pending on the Court’s docket. Many of these ex parte motions are overlapping and/or

20    duplicative. [Doc. Nos. 89, 91, 92, 94, 99, 100, 101.] With opposing papers that have

21    also been filed, there are now hundreds of pages for the Court to review and consider, so

22    that rulings can be made, and the case can proceed to resolution. Previously, plaintiff

23    filed a similar series of ex parte motions which the Court has already resolved.

24          All of plaintiff’s pending ex parte motions and some of plaintiff’s prior ex parte

25    papers were filed in violation of Chambers Rule VIII(C), which states as follows:

26    “Discovery motions may not be filed without prior leave of Court. If the parties fail to

27    resolve their dispute through the meet and confer process, then counsel for all parties are

28    required to determine a mutually agreeable time to jointly call chambers.” The purpose

                                                   1
                                                                                   19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 105 Filed 12/08/20 PageID.1076 Page 2 of 3



 1    of this rule is for the Court to determine whether a pending discovery dispute can be
 2    resolved quickly and effectively in a telephonic discovery conference without the need
 3    for briefing.
 4          When the Court determines briefing is necessary, there are page limitations set
 5    forth in Chambers Rule VIII(E) to reduce the time necessary to resolve disputes. In
 6    addition, the parties are required to participate in the preparation of a joint motion that
 7    includes the arguments of the moving and opposing parties in a single document.
 8    [Chambers Rule VIII(E).] These requirements serve at least two purposes. First, the
 9    parties are sometimes able to resolve disputes without the Court’s assistance when they
10    have an opportunity to review the other party’s briefing while preparing the joint motion
11    and before it is submitted to the Court. Second, the joint motion process reduces the
12    length of time necessary to resolve discovery disputes, because there is no need for the
13    parties to submit opposing and reply papers.
14          Plaintiff claims it was necessary for him to file his ex parte papers in violation of
15    Chambers Rule VIII(C), because defendant refused to participate in the required
16    telephone calls to chambers. Defendant claims it was unnecessary to make the required
17    calls based on the circumstances. Regardless, both parties have hindered and delayed
18    resolution of the case by failing to comply with Rule VIII.
19          All currently pending ex parte motions filed by plaintiff have been taken under
20    submission and will be resolved in separate orders. From this day forward, any further
21    ex parte motions that pertain to discovery matters will be rejected and denied if the
22    filing party has not complied with Chambers Rule VIII(C).
23          If either party believes the other party is refusing to make the required joint
24    telephone call to Chambers, that party must call Judge Crawford’s chambers alone and
25    either speak to the clerk or leave a voicemail message. A voicemail message must
26    include contact information, availability for a return call from the clerk, and a brief
27    description of the reason for the call. After speaking with the parties, either separately or
28

                                                     2
                                                                                     19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 105 Filed 12/08/20 PageID.1077 Page 3 of 3



 1    together, the clerk will either schedule a telephonic discovery conference or instruct the
 2    parties to prepare and submit a joint motion.
 3          IT IS SO ORDERED.
 4    Dated: 12/8/2020
 5
 6                                                    ___________________________________
                                                      Karen S. Crawford
 7
                                                      United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                                                                   19cv751-GPC(KSC)
